DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 05/28/2020 is acceptable.
                                                                     Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/28/2020 and 01/14/2021.
                                                                 Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                                    Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.    Claims 1, 12-13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al., hereafter “Park” (U.S. Publication No. 2019/0326382 A1) in view of Choi et al., hereafter “Choi” (U.S. Publication No. 2017/0162637 A1).
      Regarding claim 1, Park discloses a display device comprising: 
              a first pixel (1st 160, Fig. 1); 
              a second pixel (2nd 160) adjacent to the first pixel (2nd 160) in a predetermined direction (horizontal direction, Fig. 1); 
               a first data line (1st DL1) extending in the predetermined direction (vertical direction) and connected to the first pixel (1st 160, Fig. 1); and 
              a second data line (2nd DL2) extending in the predetermined direction (vertical direction) and connected to the second pixel (2nd 160, Fig. 1, wherein 
              each of the first pixel (1st 160) and the second pixel (2nd 160) includes: 
                     a transistor (drive transistor (DT), para [0074]) including a conductive layer (125), a semiconductor layer (124a) disposed on the conductive layer (125), a gate electrode (121a) disposed on the semiconductor layer (124a), and a source/drain electrode (122a/123a) connected to the semiconductor layer (124a);

                        a light emitting device (126/127/128, para [0113]) disposed on the transistor (DT) and the capacitor (124a/123b), and the second data line (2nd 116) is disposed in a same layer as one of the conductive layer (125) and the second capacitor electrode (e.g. Fig. 4)
      Park discloses the features of the claimed invention as discussed above, but does not disclose a capacitor including a first capacitor electrode disposed in a same layer as the gate electrode, and wherein the first data line is disposed in a same layer as the source/drain electrode.
     Choi, however, discloses a capacitor (Cst) including a first capacitor electrode (C1) disposed in a same layer as the gate electrode (G1), and wherein the data line (DLj+1) is disposed in a same layer as the source/drain electrode (D1/S1) (e.g. Fig. 10 and para [0144]-[0146]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park to provide a capacitor including a first capacitor electrode disposed in a same layer as the gate electrode, and wherein the first data line is disposed in a same layer as the source/drain electrode as taught by Choi for a purpose of improving the high resolution of the display device.
      Regarding claim 12, Park and Choi (citations to Park unless otherwise noted) discloses wherein the semiconductor layer (124a) includes at least one material 
      Regarding claim 13, Park discloses a display device comprising: 
              a first pixel (1st 160, Fig. 1); 
              a second pixel (2nd 160) adjacent to the first pixel (2nd 160) in a predetermined direction (horizontal direction, Fig. 1); 
               a first data line (1st DL1) extending in the predetermined direction (vertical direction) and connected to the first pixel (1st 160, Fig. 1); and 
              a second data line (2nd DL2) extending in the predetermined direction (vertical direction) and connected to the second pixel (2nd 160, Fig. 1, wherein 
              each of the first pixel (1st 160) and the second pixel (2nd 160) includes: 
                     a transistor (drive transistor (DT), para [0074]) including a conductive layer (125), a semiconductor layer (124a) disposed on the conductive layer (125), a gate electrode (121a) disposed on the semiconductor layer (124a), and a source/drain electrode (122a/123a) connected to the semiconductor layer (124a); and 
                        a light emitting device (126/127/128, para [0113]) disposed on the transistor (DT), where the second data line (2nd 116) is disposed in a same layer as the conductive layer (125) (e.g. Fig. 4)
      Park discloses the features of the claimed invention as discussed above, but does not disclose the first data line is disposed in a same layer as the source/drain electrode.
     Choi, however, discloses the data line (DLj+2) is disposed in a same layer as the source/drain electrode (D1/S1) (e.g. Fig. 10 and para [0144]-[0146]).

      Regarding claim 19, Park discloses a display device comprising:
                  a first pixel (1st 160, Fig. 1); 
              a second pixel (2nd 160) adjacent to the first pixel (2nd 160) in a predetermined direction (horizontal direction, Fig. 1); 
               a first data line (1st DL1) extending in the predetermined direction (vertical direction) and connected to the first pixel (1st 160, Fig. 1); and 
              a second data line (2nd DL2) extending in the predetermined direction (vertical direction) and connected to the second pixel (2nd 160, Fig. 1, wherein 
              each of the first pixel (1st 160) and the second pixel (2nd 160) includes: 
                     a transistor (drive transistor (DT), para [0074]) including a conductive layer (125), a semiconductor layer (124a) disposed on the conductive layer (125), a gate electrode (121a) disposed on the semiconductor layer (124a), and a source/drain electrode (122a/123a) connected to the semiconductor layer (124a);
                     a capacitor © including a first capacitor electrode (124a, para [0221]) and a second capacitor electrode (123b, para [0115]) disposed on the first capacitor electrode (124a); and 
                        a light emitting device (126/127/128, para [0113]) disposed on the transistor (DT) and the capacitor (124a/123b) (e.g. Fig. 4)
 wherein the first data line is disposed in a same layer as the source/drain electrode, and the second data line is disposed in a same layer as the second capacitor electrode.
     Choi, however, discloses a capacitor (Cst) including wherein the first data line (DLj+1) is disposed in a same layer as the source/drain electrode (D1/S1), and the second data line (DLj+2) is disposed a same layer as the second capacitor electrode (C2) (e.g. Fig. 10 and para [0144]-[0146]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park to provide wherein the first data line is disposed in a same layer as the source/drain electrode, and the second data line is disposed in a same layer as the second capacitor electrode as taught by Choi for a purpose of improving the high resolution of the display device.
7.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park and Choi in view of Wang et al., hereafter “Wang” (U.S. Publication No. 2008/0105873 A1).
      Regarding claim 2, Park and Choi discloses the features of the claimed invention as discussed above, but does not disclose wherein the first data line is integrally formed with the source/drain electrode of the transistor of the first pixel.
       Wang, however, discloses a data line 19c is formed integrally with the 
source/drain electrode 19a and perpendicular to the gate line 12b (Fig. 1 and para [0032]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park and Choi to .
8.    Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park and Choi in view of SATO (U.S. Publication No. 2011/0221733 A1).
      Regarding claim 3, Park and Choi discloses the features of the claimed invention as discussed above, but does not disclose wherein the first data line and the second data line overlap each other when viewed in a plan view.
       SATO, however, discloses wherein the first data line (6a) and the second data line (6b) overlap each other when viewed in a plan view 
(Fig. 6 and para [0013]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park and Choi to provide wherein the first data line and the second data line overlap each other when viewed in a plan view as taught by SATO for a purpose of reducing a ratio of a non-aperture region in the image display region.
9.    Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park and Choi in view of WU et al., hereafter “WU” (U.S. Publication No. 2019/0235675 A1).
      Regarding claim 11, Park and Choi discloses the features of the claimed invention as discussed above, but does not disclose further comprising: a plurality of pixel rows arranged along the predetermined direction, wherein the first pixel is included in an odd-numbered pixel row of the plurality of pixel rows, and the second pixel is included in an even-numbered pixel row of the plurality of pixel rows.

       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Park and Choi to provide further comprising: a plurality of pixel rows arranged along the predetermined direction, wherein the first pixel is included in an odd-numbered pixel row of the plurality of pixel rows, and the second pixel is included in an even-numbered pixel row of the plurality of pixel rows taught by WU for a purpose of improving the color saturation for the display device.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 4-10, 14-18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a buffer layer disposed between the conductive layer and the semiconductor layer; a first insulating layer disposed between the semiconductor layer and the gate electrode; a second insulating layer disposed between the first capacitor electrode and the second capacitor electrode; and a third insulating layer disposed between the second capacitor electrode and the 
        Claims 5-9, 15, 17-18 and 21 are directly or indirectly depend on claims 4, 14, 16 and 20, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                           Conclusion

      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892